Exhibit 10.45

EMPLOYMENT AGREEMENT

                    This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
March 11, 2011 by and between MILLER PETROLEUM, INC., a Tennessee Corporation
(the “Company”), and Paul W. Boyd (“Executive”).

                    Whereas, Executive has been employed in his current position
as Chief Financial Officer with the Company since September 23, 2008; and

                    Whereas, the Company has intended to enter into an
employment agreement with Executive since that date of hire.

                    NOW, THEREFORE, in consideration of the premises, the mutual
covenants and representations contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

          1.       Employment Period.

          The Company hereby employs Executive, and Executive agrees to serve
the Company under the terms of this Agreement, for a term of one (1) year (the
“Initial Term”), subject to earlier termination as provided herein, commencing
as of the date of this Agreement (the “Commencement Date”). On the anniversary
of the Commencement Date and each successive one-year anniversary thereafter,
the term of this Agreement shall automatically be extended for an additional
period of one (1) year; provided, however, that either party hereto may elect
not to extend this Agreement by giving written notice to the other party at
least sixty (60) days prior to any such anniversary date. The Initial Term and
any renewal periods thereafter, until the termination of Executive’s employment
hereunder, shall be the “Term.”

          2.       Duties and Status.

          The Company hereby engages Executive as Chief Financial Officer on the
terms and conditions set forth in this Agreement. During the Employment Period,
Executive shall report directly to the Chief Executive Officer of the Company
(“CEO”). Executive shall exercise such authority, perform such executive duties
and functions and discharge such executive responsibilities as are reasonably
associated with Executive’s position, consistent with the responsibilities
assigned to officers of companies comparable to the Company, commensurate with
the authority vested in Executive pursuant to this Agreement and consistent with
the Charter and Bylaws of the Company. Without limiting the generality of the
foregoing, Executive shall undertake his duties in a manner consistent with the
best interests of the Company and shall perform his duties to the best of his
ability and in a diligent and proper manner. Executive shall perform all duties,
services and responsibilities in accordance with the guidelines, policies and
procedures established by the Board, from time to time. Executive further agrees
to devote his entire business time, attention, full skill and best efforts to
the interests and business of the Company. Notwithstanding the foregoing or any
other provision of this Agreement, it shall not be a breach or violation of this
Agreement for the Executive to (i) serve on corporate (subject to approval of
the CEO), civic or charitable boards or committees, (ii) deliver lectures,
fulfill speaking engagements or teach at educational institutions, or (iii)
manage personal real estate investments, so long as such activities do not
significantly interfere with or significantly detract

1

--------------------------------------------------------------------------------



from the performance of the Executive’s responsibilities to the Company in
accordance with this Agreement.

          3.        Compensation; Benefits and Expenses.

                    (a)          Salary. The Company shall pay to Executive, as
compensation for the performance of his duties and obligations under this
Agreement, a base salary at the rate of $185,000 per annum during the Employment
Period, payable in accordance with the normal payroll practices of the Company
for its executive officers. Executive’s base salary shall be subject to review
each calendar year by the Compensation Committee of the Board in its sole
discretion but shall not be reduced during the term of this Agreement.

                    (b)          Incentives. Executive shall be eligible to
receive an annual bonus and/or stock option grants based upon the Company’s
achievement of budgetary and other objectives set by the Compensation Committee
of the Board during or before the first quarter of each fiscal year and agreed
upon by Executive and the Company in good faith.

                    (c)          Withholding of Taxes. All payments required to
be made by the Company to Executive under this Agreement shall be subject to the
withholding of such amounts, if any, relating to tax, excise tax and other
payroll deductions as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation.

                    (d)          Vacation and Sick Leave. Executive shall be
entitled to vacation time for each calendar year and such paid sick leave as is
in accordance with the normal Company policies and practices in effect from time
to time for senior executives but in no event less than four (4) weeks of
vacation and ten (10) days of paid sick leave; provided, however, that unless
otherwise approved in writing by the CEO, no more than two weeks of such
vacation time may be used consecutively, and provided, further, that any accrued
but unused vacation time and paid sick leave remaining at the end of the second
calendar year shall be forfeited unless otherwise agreed to in writing by the
Company and Executive.

                    (e)          Other Benefits. During the Employment Period,
Executive shall be entitled to participate in the employee benefit plans,
programs and arrangements of the Company in effect during the Employment Period
which are generally available to senior executives of the Company (including,
without limitation, 401(k), if available, group medical insurance plans), life
insurance up to $100,000, and short and long-term disability plans, subject to
and on a basis consistent with the terms, conditions and overall administration
of such plans, programs and arrangements. However, nothing herein shall be
construed as limiting the Company’s right to alter, amend or terminate any
employee benefit plan it currently has in effect.

                    (f)          Automobile Allowance; Reimbursement for
Professional Expenses. The Executive shall be entitled to (i) receive an
automobile allowance of Five Hundred Dollars ($500.00) month, and (ii)
reimbursement for all reasonable direct expenses incurred in maintaining the
Executive’s license as a certified public accountant as issued by the State of
Tennessee, provided that the Executive properly accounts therefor.

(g)       Expenses. In addition to any amounts payable to Executive pursuant to
this Section 3, the Company shall reimburse Executive, upon production of
accounts and vouchers or other reasonable evidence of payment by Executive, all
in accordance with the Company’s regular procedures in effect from time to time,
all reasonable and ordinary expenses as shall have been

2

--------------------------------------------------------------------------------



incurred by him in the performance of his duties hereunder or other expenses
agreed upon in writing by the Company and Executive.

          4.        Termination of Employment.

                    The Company has the right to terminate the Executive’s
employment pursuant to the conditions set forth below.

                    (a)          Termination for Cause. Executive’s employment
hereunder may be terminated at any time for Cause. For purposes of this
Agreement, Cause shall mean:

          (i)     Executive’s commission of (A) any violation of law, (B) any
breach of fiduciary duty or act of negligence or malfeasance, (C) any act of
dishonesty, fraud or misrepresentation, or (D) any violation of the Company’s
Code of Conduct applicable to its Covered Executives (as that term is defined in
the Code of Conduct);

          (ii)     Executive’s commission of any other act of moral turpitude
injurious to the Company, which the Board in their discretion determines has or
may be reasonably expected to have a detrimental impact on the Company’s
business or operations or would prevent Executive from effectively performing
his duties under this Agreement;

          (iii)     a breach by Executive of any obligations or covenants
contained in this Agreement as determined by the Board in their discretion; and

          (iv)     a failure by Executive to discharge his duties,
responsibilities and obligations under this Agreement, or a failure to follow
the directives of the CEO, as determined by the Board in their discretion.

                    (b)          Termination Upon Death or Disability. The
Employment Period may, at the discretion of the Board, be terminated upon the
death or Disability (as defined below) of Executive. “Disability” shall mean
that as a result of physical or mental illness, injury, infirmity or other
incapacity as determined by a physician selected by the Board, Executive is not
able to substantially perform his duties and responsibilities to the Company for
a period of one hundred twenty (120) consecutive days or an aggregate period of
more than one hundred and eighty (180) days in any twelve (12) month period OR
if Executive has a guardian of the person or estate appointed by a court of
competent jurisdiction. Termination due to disability shall be deemed to have
occurred upon the first day of the month following the determination of
disability as defined in the preceding sentence.

                    (c)          Termination by the Company other than for
Cause. The foregoing notwithstanding, the Company may terminate the Executive’s
employment for whatever reason it deems appropriate; provided, however, that in
the event such termination is not based on Cause, as provided in Section 4(a)
above, the Company may terminate this Agreement upon giving sixty (60) days’
prior written notice. During such sixty (60) day period, the Executive shall
continue to perform the Executive’s duties pursuant to this Agreement, and the
Company shall continue to compensate the Executive in accordance with this
Agreement. The Executive will receive, at the Company’s option, either (A) a
lump sum equal to the Base Salary for one (1) year, at the then current rate,
reduced to present value, as set forth in Section 280G of the Internal Revenue
Code or (B) for one (1) year from and after the date of any such termination,
payment of the Base Salary in accordance with the Company’s normal payroll
schedule. All of Executive’s options

3

--------------------------------------------------------------------------------



not issued under any Stock Plan shall become immediately vested and exercisable
on the date of notice; and all of Executive’s fully vested options under the
2010 Stock Plan shall remain exercisable for a period of thirty (30) days after
the date of termination. Any options issued pursuant to the 2011 Stock Plan
shall be governed by the provisions thereof.

                    (d)          Termination upon a Change in Control. The
Employment Period may be terminated upon a Change in Control (as hereinafter
defined).

                    (e)          Termination by Executive. The Employment Period
may be terminated by the Executive upon ninety (90) days notice to the Company.

          5.       Consequences of Termination.

                    (a)          For Cause, Death, Disability or Termination or
Non-Renewal By Executive. In the event of termination of Executive’s employment
at any time (i) by the Company for Cause, (ii) by either party as a result of a
non-renewal in accordance with Section 1 hereof, or (iii) as a result of death
or disability, Executive shall be entitled only to receive base salary accrued
but not paid through the date of termination, and the Company shall have no
further obligations to Executive.

                    (b)          Termination upon a Change in Control. If at any
time during the Employment Period, Executive’s employment with the Company is
terminated by the Company as a result of a Change in Control (as hereinafter
defined), the Company shall pay to Executive an amount equal to 2.99 multiplied
by Executive’s annualized salary that Executive is then earning, payable in a
lump-sum payment upon the closing of the Change in Control. For purposes hereof,
a “Change in Control” means a change in control (a) as set forth in Section 280G
of the Internal Revenue Code, or (b) of a nature that would be required to be
reported in response to Item 5.01 of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”); provided that, without limitation,
such a change in control shall be deemed to have occurred at such time as: any
individual or entity (or group thereof), other than Executive, is or becomes the
beneficial owner of securities of the Company representing greater than 50% of
the combined voting power of the Company’s then outstanding voting securities..

                    (c)          No Other Obligations. Except for the
obligations of the Company provided by this Agreement and by operation of
applicable law, the Company shall have no further obligations to Executive upon
his termination of employment.

          6.       Compliance with IRC Section 409A.

 

 

 

 

(a)

The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Internal Revenue Code and the regulations and
guidance promulgated thereunder (collectively “Section 409A”) and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If Executive notifies the Company (with reasonable
specificity as to the reason therefor) that Executive believes that any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause Executive to incur any additional tax or
interest under Section 409A and the Company concurs with such belief or the
Company (without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting

4

--------------------------------------------------------------------------------




 

 

 

with Executive, reform such provision to attempt to comply with Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit/burden to Executive and the Company of the applicable
provision without violating the provisions of Section 409A.

                    (b)          A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits upon or following a termination of
employment unless such termination is also a “separation of service” within the
meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” If Executive is deemed on the date
of termination to be a “specified employee” within the meaning of that term
under Section 409A(a)(2)(B) of the Code, then with regard to any payment or the
provision of any benefit that is specified as subject to this Section or that is
otherwise considered deferred compensation under Section 409A payable on account
of a “separation from service,” and that is not exempt from Section 409A as
involuntary separation pay or a short-term deferral (or otherwise), such payment
or benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of Executive, and (ii) the date of Executive’s death
(the “Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 6(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum without interest,
and any remaining payments and benefits due under this Agreement shall be paid
or provided in accordance with the normal payment dates specified for them
herein.

                    (c)          With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated without regard to
expenses reimbursed under any arrangement covered by Internal Revenue Code
Section 105(b) solely because such expenses are subject to a limit related to
the period the arrangement is in effect and (iii) such payments shall be made on
or before the last day of Executive’s taxable year following the taxable year in
which the expense occurred.

                    (d)          Whenever a payment under this Agreement
specifies a payment period with reference to a number of days, the actual date
of payment within the specified period shall be within the sole discretion of
the Company.

          7.       Indemnity.

                    The Company shall, during Executive’s employment with the
Company and thereafter, indemnify Executive to the fullest extent permitted by
law and by its Charter and Bylaws and shall assure that Executive is covered by
the Company’s D&O insurance policies, if available, and any other insurance
policies that protect employees as in effect from time to time. Such insurance
policies shall be with providers, and provide for coverage in amounts, customary
and reasonable within the industry in which the Company operates.

5

--------------------------------------------------------------------------------



          8.       Restrictive Covenants.

                    (a)          Proprietary Information.

          (i)          Executive agrees that all information and know-how,
whether or not in writing, of a private, secret or confidential nature
concerning the business or financial affairs of the Company or any Affiliates
(as defined in Section 7(f) below) is and shall be the exclusive property of the
Company or any Affiliates. Such information and know-how shall include, but not
be limited to, inventions, products, processes, methods, techniques, formulas,
compositions, compounds, projects, developments, plans, research data, clinical
data, financial data, personnel data, computer programs, customer and supplier
lists, client lists, business plans, operational methods, pricing policies,
marketing plans, sales plans, identity of suppliers or vendors, trading
positions, sales, profits or other financial or business information, in each
case of or relating to the business of the Company or any Affiliates
(collectively, “Proprietary Information”). Except in connection with, and on a
basis consistent with, the performance of his duties hereunder, Executive shall
not disclose any Proprietary Information to others outside the Company or any
Affiliates or use the same for any unauthorized purposes without written
approval by the Board, either during or at any time after the Employment Period.

          (ii)          Executive agrees that all files, letters, memoranda,
reports, records, data, sketches, drawings, laboratory notebooks, program
listings, customer lists, customer solicitations or other written, photographic,
or other tangible material containing Proprietary Information, whether created
by Executive or others, which shall come into his custody or possession, shall
be and are the exclusive property of the Company or any Affiliates to be used by
Executive only in the performance of his duties for the Company. Executive
agrees to deliver to the Company upon the expiration of the Employment Period
all such material containing Proprietary Information.

          (iii)         Executive agrees that his obligation not to disclose or
use information, know-how and records of the types set forth in paragraphs (i)
and (ii) above, also extends to such types of information, know-how, records and
tangible property of customers of the Company or any Affiliates or suppliers to
the Company or any Affiliates or other third parties who may have disclosed or
entrusted the same to the Company or any Affiliates or to Executive in the
course of the Company’s business.

          (iv)         Notwithstanding the foregoing, Proprietary Information
shall not include information which (A) is or becomes generally available or
known to the public, other than as a result of any disclosure by Executive in
violation hereof; or (B) is or becomes available to Executive on a
non-confidential basis from any source other than the Company, other than any
such source that is prohibited by a legal, contractual, or fiduciary obligation
to the Company from disclosing such information.

          (v)          In the event that Executive is requested pursuant to, or
becomes compelled by, any applicable law, regulation, or legal process to
disclose any Proprietary Information, Executive shall provide the Company with
prompt

6

--------------------------------------------------------------------------------



written notice thereof so that the Company may seek a protective order or other
appropriate remedy or, in the Company’s sole and absolute discretion, waive
compliance with the terms hereof. In the event that no such protective order or
other remedy is obtained, or the Company waives compliance with the terms
hereof, Executive shall furnish only that portion of such Proprietary
Information which Executive is advised by counsel in writing is legally
required. Executive will cooperate with the Company, at the Company’s sole cost
and expense, in its efforts to obtain reliable assurance that confidential
treatment will be accorded such Proprietary Information.

(b)          Developments.

          (i)          Executive shall make full and prompt disclosure to the
Company of all inventions, improvements, discoveries, methods, developments,
software, and works of authorship, whether patentable or not, which are created,
made, conceived or reduced to practice by Executive or under his direction or
jointly with others during the Employment Period, whether or not during normal
working hours or on the premises of the Company or any Affiliates (collectively,
“Developments”).

          (ii)          Executive agrees to assign and does hereby assign to the
Company (or any entity designated by the Company) all of his right, title and
interest in and to all Developments and all related patents, patent
applications, copyrights, copyright applications, trademark and trademark
applications and other intellectual property of any kind or nature. Executive
also hereby waives all claims to moral rights in any Developments.

          (iii)          Executive agrees to cooperate fully with the Company or
any Affiliates, both during and after the Employment Period, with respect to the
procurement, maintenance and enforcement of copyrights and patents (both in the
United States and foreign countries) relating to Developments. Executive shall
sign all papers, including, without limitation, copyright applications, patent
applications, declarations, oaths, formal assignments, assignment of priority
rights, and powers of attorney, which the Company or any Affiliates may deem
necessary or desirable in order to protect their rights and interests in any
Development.

                    (c)          Other Agreements. Executive represents that his
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement (i) to keep in confidence proprietary
information, knowledge or data acquired by him in confidence or in trust prior
to his employment with the Company, (ii) to refrain from competing, directly or
indirectly, with the business of his previous employer or any other party, and
(iii) to refrain from soliciting the employment of any employees of any previous
employer or any other party.

                    (d)          Non-Competition and Non-Solicitation. During
any period of Executive’s employment hereunder and for a period of one (1) year
thereafter, Executive shall not engage (whether as an employee, consultant,
director, agent or independent contractor) in any Business Activities on behalf
of himself or any person, firm or entity, and Executive shall not acquire any
financial interest (except for equity interests in publicly-held companies that
will not be significant and that, in any event, will not exceed one percent (1%)
of the outstanding

7

--------------------------------------------------------------------------------



equity of such company) in any entity which engages in oil and gas production
operations in the Appalachian Basin or Cook Inlet, Alaska. During the period
that the above noncompetition restriction applies, Executive shall not, without
the written consent of the Company: (i) solicit any employee of the Company or
any Affiliates to terminate his employment, or (ii) solicit any customers,
partners, resellers, vendors or suppliers of the Company on behalf of any
individual or entity other than the Company or its Affiliates.

                    (e)          Enforcement. The Executive acknowledges and
agrees that the Company’s remedy at law for a breach or threatened breach of any
of the provisions of Section 8(a) or (b) herein would be inadequate and a breach
thereof will cause irreparable harm to the Company. In recognition of this fact,
in the event of a breach by the Executive of any of the provisions of Section
8(a) or (b), the Executive agrees that, in addition to any remedy at law
available to the Company, including, but not limited to monetary damages, all
rights of the Executive to payment or otherwise under this Agreement and all
amounts then or thereafter due to the Executive from the Company under this
Agreement may be terminated and the Company, without posting any bond, shall be
entitled to obtain, and the Executive agrees not to oppose the Company’s request
for equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available to the Company.

                         The Executive acknowledges that the granting of a
temporary injunction, temporary restraining order or permanent injunction merely
prohibiting the use of Proprietary Information would not be an adequate remedy
upon breach or threatened breach of Section 8(a) or (b) and consequently agrees,
upon proof of any such breach, to the granting of injunctive relief prohibiting
any form of competition with the Company. Nothing herein contained shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach.

                    (f)          Affiliates. For purposes of this Agreement,
Affiliates shall mean any individuals or entities that directly or indirectly,
through one or more intermediaries, controls, are controlled by or are under
common control with the Company. For purposes of this definition, “control”
means the power to direct the management and policies of another, whether
through the ownership of voting securities, by contract or otherwise.

          9.       Notices.

                    Any notice or other communication required or permitted to
be given to any party hereunder shall be in writing and shall be given to such
party at such party’s address set forth below or such other address as such
party may hereafter specify by notice in writing to the other party. Any such
notice or other communication shall be addressed as aforesaid and given by (a)
certified mail, return receipt requested, with first class postage prepaid, (b)
hand delivery, or (c) reputable overnight courier. Any notice or other
communication will be deemed to have been duly given (i) on the fifth day after
mailing, provided receipt of delivery is confirmed, if mailed by certified mail,
return receipt requested, with first class postage prepaid, (ii) on the date of
service if served personally or (iii) on the business day after delivery to an
overnight courier service, provided receipt of delivery has been confirmed:

          If to the Company, to:

                    Miller Petroleum, Inc.
                    3651 Baker Highway

8

--------------------------------------------------------------------------------



                    Huntsville, Tennessee 37756
                    Attention: Scott M. Boruff, Chief Executive Officer
                    With a copy to: Anna East, General Counsel

          If to Executive, as follows:

                    Paul W. Boyd
                    8125 Ainsworth Drive
                    Knoxville, TN 37909

          10.     Non-Assignment; Successors.

                    Neither party hereto may assign his or its rights or
delegate his or its duties under this Agreement without the prior written
consent of the other party, provided that, the Company may assign its rights
hereunder to any Affiliate or successor entity.

          11.     Entire Agreement.

                    This Agreement constitutes the entire agreement by the
Company and Executive with respect to the subject matter hereof and supersedes
any and all prior agreements or understandings between Executive and the Company
with respect to the subject matter hereof, whether written or oral.

          12.     Amendment and Waiver.

                    Any term of this Agreement may be amended and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance, either retroactively or prospectively, and either for a specified
period of time or indefinitely), only by the written consent of all parties
hereto. Any agreement on the part of a party to any extension or waiver shall
only be valid if set forth in an instrument in writing signed on behalf of such
party. Any such waiver or extension shall not operate as waiver or extension of
any other subsequent condition or obligation.

          13.     Unenforceability, Severability.

                    Each provision in this Agreement is a separate agreement. If
any provision of this Agreement is found to be void or unenforceable by a court
of competent jurisdiction, the remaining provisions of this Agreement shall
nevertheless be binding upon the parties with the same force and effect as
though the unenforceable part had been severed and deleted.

          14.     Specific Performance.

                    The parties hereto agree that irreparable damage would occur
if any of the provisions of this Agreement were not performed in accordance with
their specific terms or otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in equity.

          15.      Governing Law.

9

--------------------------------------------------------------------------------



                    This Agreement shall be construed, interpreted and enforced
in accordance with, and shall be governed by, the laws of the State of Tennessee
applicable to contracts made and to be performed wholly therein without giving
effect to principles of conflicts or choice of laws thereof.

          16.     Jurisdiction.

          Each of the parties hereto hereby irrevocably consents and submits to
the exclusive jurisdiction of the state and federal courts located in Knox
County, Tennessee in connection with any proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby and waives any
objection to venue in Knox County, Tennessee. In addition, each of the parties
hereto hereby waives trial by jury in connection with any claim or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

          17.     Counterparts.

                    This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

          18.     Advice of Counsel. Each party acknowledges that, in executing
this Agreement, such party has had the opportunity to seek the advice of
independent legal counsel, and has read and understood all of the terms and
provisions of this Agreement. This Agreement shall not be construed against any
Party by reason of the drafting of preparation thereof.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

 

 

 

 

 

MILLER PETROLEUM, INC.

EXECUTIVE

 

 

 

 

By:

/s/ Scott M. Boruff

/s/ Paul W. Boyd

 

 

 

 

 

 

Scott M. Boruff

Paul W. Boyd, Individually

Its: Chief Executive Officer

 

10

--------------------------------------------------------------------------------